Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 05/16/2022. Claims 1-20 is allowed. The Examiner acknowledges the amendments of claims 1, 7-8, 14-15, and 20.The previous 103 rejections have been withdrawn due to applicant’s amendment claims.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a vacuum chuck, specifically the vacuum chuck comprising in combination a plurality of seal rings surrounding a pin hole having a respective pin and wherein the plurality of flexible seal rings further comprises a flexible seal ring that follows a contour of a peripheral edge of the vacuum chuck including a cutout region of the vacuum chuck.
The prior art of Ben Natan (US Pub. No. 2017/0053822) teaches it was known in the art to have a vacuum chuck (element 10) holding a substrate comprising a plurality of vacuum grooves (elements 81/82), and a plurality of flexible seal rings (elements 40/140) contacting a bottom surface of the substrate (see figure 2). However, the above reference does not have its plurality of seal rings surrounding a pin hole having a respective pin and wherein the plurality of flexible seal rings further comprises a flexible seal ring that follows a contour of a peripheral edge of the vacuum chuck including a cutout region of the vacuum chuck.
The prior art of Hayes  (US Pub. No. 2017/0053822) teaches it was known in the art to have a vacuum chuck (figure 3) holding a substrate (element M) comprising a plurality of vacuum ports (element 35), and a plurality of flexible seal rings (elements 36) positioned around a pin hole surrounding a pin (element 33) contacting a bottom surface of the substrate (see figure 3).  However, the above reference does not have its plurality of seal rings further comprises a flexible seal ring that follows a contour of a peripheral edge of the vacuum chuck including a cutout region of the vacuum chuck.
The prior art of Chen (US Patent No. 6,938,505) teaches it was known in the art to have a chuck (Figure 1 and see also col. 3, ll. 7-10) supporting a wafer (element 8) comprising a pin hole and wherein each pin hole is configured to allow a respective pin (elements 18a/c) to extend upwardly and retract through the pin hole to raise and lower the substrate on the vacuum chuck (see col. 3, ll. 11-26 where the prior art states that elements 18a/c are extended and retracted). However, the above reference does not have plurality of seal rings surrounding a pin hole having a respective pin and wherein the plurality of flexible seal rings further comprises a flexible seal ring that follows a contour of a peripheral edge of the vacuum chuck including a cutout region of the vacuum chuck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/07/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723